Title: From George Washington to Colonel William Malcom, 11 August 1778
From: Washington, George
To: Malcom, William


          
            Sir,
            Head Quarters [White Plains] 11th Augst 1778
          
          Captain John Stevens who will deliver you this, I find was properly authorized to
            project a Machine in the river, at West Point, for the purpose of setting fire to any of
            the Enemy’s Shipping that might attempt a passage up it. He represents that, for the
            want of hands, he is unable to carry it on—being totally unacquainted with the
            circumstance, I have taken the opinion of some Gentlemen who have long commanded in this
            department, & they advise that as the principal Labor & expence has been
            already used that the Captain should be enabled to compleat it—I have therefore to
            request that unless it very materially interferes with your operations, that you will
            furnish him with such a number of hands as may be necessary to accomplish the work. I am
            &c.
          Copy
          
            G. W——n
          
        